 

Case 1:21-cv-02174-SCJ Document 1-3 Filed 05/25/21 Page 1 of 2

Pamela wits,

Cigna syle ar ‘
Poe | A€é Cigna
Phoenix, AZ 85038-9221

Phone 888.842.4462 ext.2771883
Fax 866.472.3221

www.mycigna.com

TIMOTHY C HUNT
3122 CORRAL TRAIL
GAINESVILLE, GA 30506

December 02, 2019

Name: Timothy C Hunt

Incident Number: 11312520-02

Policy Number: FLK-0980122

Policy Name: Northside Hospital, Inc.
Underwriting Company: Life Insurance Co of North America
Dear Timothy Hunt:

This letter is regarding your Long Term Disability claim. As you were advised in our letter dated November
14, 2019 your claim has been closed.

Please be advised that on November 19, 2019 and November 22, 2019 we received medical records dated
June 10, 2019 and August 8, 2019 from Northside Hospital Forsyth and a Physical Ability Assessment
Form from Dr Traxler.

This information was reviewed and does not change our prior decision.

Based on the additional information received, the new medical does not change the prior claim decision.
You complained of right hip and knee pain with difficulty walking. X-rays of the knee showed mild to
moderate tricompartmental osteoarthritic changes. X-rays of the hip showed severe osteoarthritic changes
of the right femoroacetabular joint with near complete joint space loss, severe eburnation/subchondral
cysts, mild deformity/collapse of the right femoral head. Based on physical exam, there is no evidence of
compartment syndrome, fractures, dislocations or underlying vascular compromise. Although we have
determined that you are functionally limited, the supported restrictions and limitations would not preclude
you from performing the duties of your own occupation.

Your claim remains closed and no further action will be taken on your claim at this time.

Please refer to our letter dated November 14, 2019 for details of the basis of the adverse determination
as well as any next steps available to you. If you would like to appeal the adverse determination of your
claim, that letter includes instructions on how to appeal, time limits for requesting an appeal, as well as
what information may be useful for review.

All Cigna products and services are provided exclusively by or through operati bsidiaries of Cigna Corporation, including Life 1 Company of North America and Cigna Life Insurance
Company of New York (New York, NY). The Cigna name, logo, and other Cigna marks are owned by Cigna Intellectual Property, Inc.

 

page 142

 

 
Case 1:21-cv-02174-SCJ Document 1-3 Filed 05/25/21 Page 2 of 2

December 02, 2019
Page 2

Please contact our office at 888.842.4462 should you have any questions.

Sincerely,

Pamela

Pamela
Group Claims Analyst

Enclosure(s)

page 143

 
